Citation Nr: 1316878	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-17 678	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for diabetes mellitus.  A notice of disagreement was received in June 2006, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.  On the substantive appeal, the Veteran requested a video conference hearing; however, in a January 2011 statement, he withdrew the hearing request.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he "wished to cancel this claim;" in April 2013, the Board received confirmation of his request to withdraw the appeal from his representative.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In January 2011, VA received notification from the Veteran that he "wished to cancel this claim."  In April 2013, his representative noted that the Veteran had been contacted and confirmed his wish to withdraw the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


